Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-14 and 21-26 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a barrier layer formed over the second anti-punch through region; a first gate formed around the first nanostructures; and a second gate formed around the second nanostructures, wherein an interface between a bottom surface of the barrier layer and a top surface of the second anti-punch through region is higher than an interface between a top surface of the first anti-punch through region and the first gate” as recited in claim 1 is the first major difference between the prior art and the claimed invention, the second major difference is the limitation “a barrier layer formed over the second fin and covering a top surface of the second anti- punch through region; a first gate wrapping around the first nanostructures; and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/733,761Docket No.: 0941-4034PUS2 Reply to Office Action of December 09, 2021Page 4 of 9 a second gate wrapping around the second nanostructures, wherein a top surface of the barrier layer is higher than a top surface of the isolation structure, and the top surface of the second anti-punch through region is also higher than the top surface of the isolation structure” as recited in claim 8 and the third major difference is the limitation “and a barrier layer in contact with a top surface of the anti-punch through region and the gate, and a bottom surface of the barrier layer is higher than a top surface of the isolation structure” as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811